HOOK, Circuit Judge
(concurring). I think there was also error in excluding the so-called testimonials. It is said they are not in the record, but for the purpose of the point here the name applied to them at the trial discloses their character as clearly as if they were set out in full, and that is sufficient. A testimonial is “a writing or certificate in favor of the value of a thing.” As testimonials they were excluded; whereas, if they were relied on wholly or in part, of which there was some testimony, they bore upon the defense of honest belief in the advertised efficacy of the medicine — not very strongly perhaps, but that was for the jury.
Neither of the reasons in support of the ruling below was offered there or here.